DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-15 are objected to because of the following informalities:  in claims 8 and 11, applicant recites “a plunger adapted to advance a piston within the medicament cartridge; and and a sensor system…” (emphasis added).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, it is unclear how “a drive spring” of claim 7 is related to that in claim 1.
In claim 8, “the contacts” lacks antecedent basis.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houfburg et al (US 2020/0326209).
Regarding claim 1, Houfburg discloses a sensor system for detecting a position of a movable plunger 1210 in a drug delivery device (¶8), the sensor system comprising: a sensor 1258 capable of detecting a magnetic field (¶33), the sensor adapted to be fixed within a housing of the drug delivery device (¶32), and a magnetic component 1270 magnetically interacting with the sensor and adapted to move relative to the sensor (¶35) as the movable plunger is moved (¶35), wherein the sensor is embedded in a spring mandrel 1208 adapted to be inserted into a drive spring 1209 to stabilize the drive spring (¶37).  
Regarding claim 8, Houfburg discloses a drug delivery device, comprising: a housing 1202 adapted to receive a medicament cartridge (intended use, the device may receive a collapsible medicament cartridge, such as that used in the rejection of claim 20 below), a plunger 1212 adapted to advance a piston 1210 within the medicament cartridge (¶35), and a sensor system for detecting a position of the plunger (¶8), the sensor system comprising: a sensor 1258 capable of detecting a magnetic field (¶33), the sensor adapted to be fixed within the housing (¶32), and a magnetic component 1270 magnetically interacting with the sensor and adapted to move relative to the sensor as the plunger is moved (¶35), wherein the sensor is embedded in a spring mandrel 1208 adapted to be inserted into a drive spring 1209 to stabilize the drive spring (¶37).  
Regarding claim 9, wherein the spring mandrel 1208 is part of a proximal end cap (fig 2) connectable to the housing (fig 1).
Regarding claim 10, wherein a control unit 1256 is arranged in the housing (figs 1 and 2).  
Regarding claim 11, Houfburg discloses an add-on device 1256 for a drug delivery device, the drug delivery device comprising: a housing adapted to receive a medicament cartridge; a plunger adapted to advance a piston within the medicament cartridge, and  a sensor system for detecting a position of the plunger, the sensor system comprising: a sensor capable of detecting a magnetic field, the sensor adapted to be fixed within the housing, and a magnetic component magnetically interacting with the sensor and adapted to move relative to the sensor as the plunger is moved, wherein the sensor is embedded in a spring mandrel adapted to be inserted into a drive spring to stabilize the drive spring, wherein the add-on device is adapted to be coupled to the housing and to be electrically connected to the contacts (drug delivery device is intended use, add-on device of Houfburg is electrically connected to contacts/other parts of drug delivery device such as sensors 1258 and transmitter 1280), and wherein the add-on device comprises a control unit (¶32).  
Regarding claim 12, further comprising a sleeve part 1252 configured to be arranged over the proximal end of the housing (fig 1).  
Regarding claim 13, wherein the control unit comprises a user interface (the circuit board may process the data and, via transmitter 1280, may send signals for display to a doctor as per ¶32; said display being a user interface). 
Regarding claim 14, wherein the control unit is configured to process data acquired by the sensor (¶312).  
Regarding claim 15, wherein the control unit is arranged in or on the housing (figs 1 and 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houfburg et al (US 2020/0326209) in view of Searle et al (US 2017/0286638).
Regarding claim 2, while Houfburg substantially discloses the invention as claimed, it does not disclose the sensor comprises one or more of an electromagnetic coil, a surface mounted device, a printed circuit, a conductive polymer, a double coil sensor, and a permanent magnetic linear contactless displacement sensor.  
Houfburg discloses useful sensors at ¶33 including hall effect sensors, said sensors 1258 are mounted on a circuit board 1256 (¶32).
Searle discloses an injection device which uses hall-effect sensors on a flexible printed circuit board (¶60). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Houfburg such that the sensor comprises a printed circuit as taught Searle to make manufacturing of the device easier, and so that if the device is bent it has a decreased change of breaking the circuit board.
Regarding claims 16 and 18, while Houfburg substantially discloses the invention as claimed, it does not disclose the magnetic component comprises a ferromagnetic component.  
Searle disclose a ferromagnetic component as the magnet (¶60) as it reduces the cost of disposable (¶60).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Houfburg such that the magnetic component comprises a ferromagnetic component as taught by Searle to reduce cost of the device.  
Regarding claims 17 and 19, while Houfburg substantially discloses the invention as claimed, it does not disclose the magnetic component comprises a permanent magnetic component. 
Searle discloses a permanent magnet 120 is one type of magnet desired by the device (¶60).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to make the magnetic component of a permanent magnetic component since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197. 125 USPQ 416 (CCPA 1960).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houfburg et al (US 2020/0326209).
Regarding claim 3, while Houfburg substantially discloses the invention as claimed, it does not explicitly disclose the sensor is electrically connected to at least two contacts accessible by a control unit to process data acquired by the sensor.  
Houfburg shows a plurality of sensors 1258 connected to a circuit board 1256, the circuit board being a control unit to process data acquired by the sensor (¶32), such that one of ordinary skill in the art would appreciate that the sensors are electrically connected to the circuit board, and as there are a plurality of sensors, there are a plurality of electrical contacts. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Houfburg such that the sensor is electrically connected to at least two contacts accessible by a control unit to process data acquired by the sensor as taught by Houfburg itself to enable the plurality of sensor elements to transmit their data to the circuit board/control unit.
Regarding clam 4, wherein the at least two contacts are located at a proximal end of the spring mandrel (fig 2, the sensors are all along the circuit board, including at least two at a proximal end of the spring mandrel 1208).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houfburg et al (US 2020/0326209) in view of Harris (US 2008/0058732).
Regarding clam 20, while Houfburg substantially discloses the invention as claimed, it does not disclose the medicament cartridge. Harris uses a collapsible medicament cartridge (¶14). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Houfburg with a medicament cartridge as taught by Harris to reduce the possibility of contaminating the medicine and/or in the event the medicine would react with the material of the housing.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner did not find a teaching or suggestion for moving the magnetic component such that it is located in or on the plunger of closest art Houfburg as such would require a substantial rework of the device.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner did not find a teaching or suggestion for the magnetic component being a drive spring comprising a magnetically permeable material. While Houfburg discloses a drive spring, there is not teaching or suggestion for making the drive spring the magnetic component, as such is considered both impermissible hindsight and is unclear if the device would function without a rework. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783